Citation Nr: 0826444	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  02-15 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel
INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.  He also served in the Navy Reserves, but no 
additional active duty or active duty for training was 
performed.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 Order of the U.S. Court of 
Appeals for Veterans Claims (Court).  

In an April 2006 decision, the Board denied both claims for 
service connection.  The veteran appealed the Board's 
decision to the Court.  In September 2006, the parties filed 
a Joint Motion for Remand (Joint Motion).  By Order entered 
September 21, 2006, the Court granted this motion, vacated 
the Board's April 2006 decision, and remanded the case to the 
Board for compliance with the instructions in the Joint 
Motion.  

The Board again denied the veteran's claims in a November 
2006 decision.  The veteran also appealed that decision to 
the Court.  By an Order in May 2007 pursuant to a Joint 
Motion of the parties, the Court vacated the Board's 
November 2006 decision and remanded the case for compliance 
with the instructions in that Joint Motion.  


FINDINGS OF FACT

1.  The evidence indicates that the veteran has a bilateral 
hearing loss disability due to noise trauma during service.  

2.  The evidence indicates that the veteran has tinnitus due 
to noise trauma during service.  




CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria are met for service connection for bilateral hearing 
loss.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2007).  

2.  Affording the veteran the benefit of the doubt, the 
criteria are met for service connection for tinnitus.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The veteran contends that he suffers from hearing loss and 
tinnitus as a result of his work as a seaman apprentice on 
board the U.S.S. Stone Country, which included spending two 
months removing paint and rust with a pneumatic paint-
chipping tool.  He contends that he developed chronic 
headaches, blurry vision, and ringing in his ears after using 
the tool for two weeks and indicates that he was treated at 
the U.S. Naval Hospital in San Diego, California, between 
March 1966 and April 1966 for a complex 
hearing/tinnitus/sinus disorder.  He reports that after being 
away from daily noise exposure, his hearing returned 
reasonably well but he continued to suffer from ringing in 
his ears.  He indicates that during his tour of duty in 
Vietnam, he experienced ear pain and temporary hearing loss 
following 50-caliber machine gun fire and assorted on-shore 
mortar and artillery fire.  The veteran also reports 
experiencing temporary hearing loss, ear pain and increased 
ringing during a reserve training shooting competition in 
1968.  See February 2002 application for compensation or 
pension and April 2001 statement in support of claim.  
Finally, he contends that his tinnitus is compatible with the 
extreme amount of antibiotics prescribed to treat ear 
infections.  See December 2005 statement.

The veteran's service medical records indicate that although 
he did have some complaints related to his ears, none are 
related to complaints of, or treatment for, bilateral hearing 
loss or tinnitus due to noise exposure or acoustic trauma.  
See November 1965 health record (running ears 6 yrs - 20 
yrs); April 1966 record from naval hospital (treated for 
chronic sinusitis, which pre-existed service); January 1967 
record (pain in left ear with swallowing; diagnosis of 
obstruction of Eustachian tube); May 1968 report of medical 
history (reported suffering from ear, nose or throat trouble 
and running ears).  Although the veteran reported suffering 
ear nose or throat trouble during an annual reserve 
examination, he explicitly denied suffering from hearing 
loss, did not indicate suffering from tinnitus, and was found 
to have normal ears upon clinical evaluation.  See May 1968 
report of medical history.  Moreover, the only audiogram of 
record does not show hearing loss per VA standards during 
service.  See November 1965 group screening audiogram.

Post-service records indicate that the veteran has been seen 
by both private and VA facilities with complaints of hearing 
loss and tinnitus.  These records, however, are dated decades 
after his separation from service.  See July 1997 letter from 
Dr. Parliment; October 1999 letter and December 1999 record 
from Dr. Mallozzi.  The earliest audiometric test results of 
record demonstrating hearing loss per VA standards are dated 
in April 1997, approximately thirty years after the veteran's 
separation from service.  Dr. Dorf also provided an audiogram 
dated in September 1999 showing such hearing loss.  In 
addition, an October 2000 record indicates that the veteran 
reported the onset of bilateral hearing loss as approximately 
eight years previously and that he had been using hearing 
aids since 1997.  See VA consult note.  Tinnitus was not 
diagnosed until October 2001.  See VA consult report.

Dr. Parliment noted that there was no underlying medical 
condition to explain the hearing loss, and opined that the 
veteran's hearing loss was due to exposure to high levels of 
noise.  There was no indication as to whether this exposure 
occurred during service and no rationale for his opinion was 
provided.  

An April 2001 letter from Dr. Cope indicates that he examined 
the veteran many years ago for complaints of ringing in the 
ears, at which time audiometric testing showed high frequency 
bilateral sensorineural hearing loss.   No audiometric test 
results, or any other medical records, were attached, and Dr. 
Cope did not indicate exactly when he had treated the 
veteran.  Based on the veteran's history of noise exposure 
(gunfire) in service, Dr. Cope surmised that his nerve type 
of hearing loss was secondary to noise exposure and tinnitus 
was secondary to the acoustic nerve damage.  

The veteran underwent several VA compensation and pension 
(C&P) examinations in January 2001.  During an ear disease 
examination he was diagnosed with mixed hearing loss in the 
right ear, compatible with otosclerosis; sensorineural 
hearing loss in the left ear; and tinnitus, history of onset 
occurring while in the military.  The VA examiner opined that 
hearing loss presumably dated back to the veteran's time in 
the military, although there were no records or audiometric 
evaluations at the time of discharge to indicate this.  See 
January 2001 ear disease examination report.  

Further, on audiological evaluation in January 2001, pure 
tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
15
45
65
70
80
Left
25
30
45
65
80

Speech audiometry revealed speech discrimination ability of 
94 percent in the right ear and of 88 percent in the left 
ear.  Those data meet the criteria for hearing loss 
disability.  38 C.F.R. § 3.385.  The examiner diagnosed 
moderately severe mixed hearing loss in the right ear and 
mild to severe sloping sensorineural hearing loss in the 
left.  The audiologist noted that his tinnitus matched with a 
2000 Hz tone at 5-20 dB SL, indicating that it would be a 
significant problem for him at times.

A VA outpatient clinic report in October 2001 again noted the 
veteran's exposure to loud noise during service, including 
exposure to both machine guns and pneumatic riveting guns.  
The examiner stated that, as a result of that exposure, the 
veteran had hearing loss in both ears, with the right side 
being worse.  It was also noted that the veteran was annoyed 
by tinnitus.  

Two lay statements have been submitted in support of the 
veteran's tinnitus claim.  The author of one statement 
reported that the veteran told him that he first remembered 
suffering from ringing in his ears during his military 
service as a result of his duty cleaning and chipping paint 
off a ship's hull with a very loud tool.  See March 2001 
statement.  An April 2001 statement from a high school friend 
of the veteran indicates that he saw the veteran at class 
reunions every five years following his military service.  
That author reported that the veteran confided that he 
experienced ringing in his ears during a reunion many years 
ago.  The author related the cause of the veteran's ringing 
to his work assignments while serving aboard ship and his 
tour of duty in Vietnam.  

In July 2007, the Board requested an opinion from a VA 
specialist that specifically addressed the probability that 
the veteran's current hearing loss and tinnitus were incurred 
in service.  The examiner was also requested to discuss the 
opinions already of record from Drs. Parliment and Cope and 
the VA C&P examiner.  The opinion that was initially received 
from the specialist in April 2008 stated that, "[w]ithout 
any intervening audiometric data (1967 - 1997), impossible to 
determine cause of veteran's hearing loss + tinnitus.  Cannot 
say probability > 50%."  Because the examiner had used the 
wrong legal standard for probability, the Board returned the 
opinion to the examiner for an addendum.  In May 2008, the 
examiner essentially reiterated his earlier opinion, stating 
that, "[g]iven the long interval duration (1967-1997) of 30 
years from onset of exposure to audiometric testing, it is 
not possible to diagnose this hearing loss and tinnitus as 
being due to noise exposure during the patient's military 
service."  Emphasis in original.  The Board observes that 
neither the specialist's original opinion nor his addendum 
discussed the opinions of Drs. Parliament or Cope or of the 
VA C&P examiner, as was specifically requested by the Board.  
The Board finds that the specialist did not fully comply with 
the Board's request.  In light of his repeated brief 
statements and failure to discuss the opinions of the other 
physicians, the Board finds that it is unlikely that 
returning the opinion to that examiner yet again would yield 
any useful information.  Therefore, the Board will evaluate 
the veteran's claims based on the evidence of record.  
Considering the favorable action taken herein, the veteran is 
not prejudiced by this.  

The Board observes that the veteran testified at a hearing 
before the Board in July 2003.  However, the audio tape of 
that hearing was lost prior to the preparation of a 
transcript, so no record is available as to the veteran's 
actual testimony.  Further, he has indicated that he does not 
wish an additional hearing.  The Board finds the veteran's 
statements credible and sufficient to establish his claimed 
noise exposure during service.  However, to the extent that 
the two lay statements attribute the veteran's tinnitus to 
his activities during service, they each clearly based their 
opinions on the veteran's history as reported to them by him, 
not on their own independent observations.  Neither author 
indicated that he witnessed the veteran's exposure to 
acoustic trauma.  Moreover, both authors clearly purported to 
assign an etiology for the veteran's tinnitus.  But the Court 
has long held that persons without medical training are not 
competent to comment upon medical observations or to make 
medical diagnoses; such statements in this regard - by the 
veteran, his representative, or others - are entitled to no 
probative weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The record does not indicate that either author 
has any medical training or experience.  Therefore, the Board 
accords the lay statements no probative weight.  

Nevertheless, the VA C&P examiner in January 2001 stated that 
the veteran's hearing loss "presumably [dates] to that time 
frame [i.e., service] although there are no records or 
audiometric evaluation at the time of discharge ... to indicate 
this."  Emphasis added.  That statement is far from 
conclusive in attributing the veteran's hearing loss to 
acoustic trauma in service.  The examiner did not indicate 
the basis/rationale for his "presumption."  Moreover, the 
examiner merely stated that the veteran currently had 
tinnitus, with a history that it began during service - that 
history having been provided by the veteran.  

In addition, Dr. Cope's April 2001 letter noted that he had 
examined the veteran for tinnitus and hearing loss "many 
years ago" and that he "surmised," based on the veteran's 
history of exposure to gunfire during service - again, 
apparently as reported by the veteran - that his hearing 
loss and tinnitus were secondary to the noise exposure and 
damage to the acoustic nerve.  

Clearly, the only medical evidence that is in any way 
favorable to the veteran's service connection claim are the 
opinions of the VA examiner and Dr. Cope - both of which 
were provided many years after the veteran's separation from 
service - and the statement by a VA clinic examiner in 
October 2001.  Moreover, the opinions of the January 2001 VA 
examiner and Dr. Cope that his hearing loss and tinnitus were 
- either "presumably" or by "surmise" - due to noise 
exposure during service, were clearly based solely on the 
veteran's own self-report of that exposure.  On the other 
hand, the October 2001 examiner's opinion definitely 
attributed the veteran's hearing loss and tinnitus to his 
noise exposure during service, although that examiner also 
based his opinion entirely on the veteran's own report of in-
service noise exposure.  But none of these opinions indicated 
any other rationale for that etiology.  

Nevertheless, as discussed above, the Board has accepted the 
veteran's statements and sworn hearing testimony as 
establishing his exposure to significant noise during 
service.  Therefore, affording him the benefit of the doubt, 
the Board concludes that the criteria are met for service 
connection for bilateral hearing loss and for tinnitus.  
38 U.S.C.A. § 5107(b).  



II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

The Board finds that both duties have been satisfied.  
However, in light of the favorable action taken herein, a 
detailed discussion of VA's compliance with these duties is 
not necessary.  And the veteran is not prejudiced thereby.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


